      Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

FCSTONE MERCHANT SERVICES,                    §
LLC                                           §
                                              §
         Plaintiff,                           §
                                              §
v.                                            §     CIVIL ACTION NO. 4:20-cv-03693
                                              §
SGR ENERGY, INC. and ST                       §
SHIPPING & TRANSPORT PTE                      §
LTD., and THOMAS SAN MIGUEL,                  §
Individually                                  §
                                              §
         Defendants.                          §


          DEFENDANT THOMAS SAN MIGUEL’S MOTION TO DISMISS
                    PURSUANT TO FED. R. CIV. P. 12


        Pursuant to Fed. R. Civ. P. 12(b)(6) Defendant Thomas San Miguel (“San Miguel”)

moves the Court for an Order dismissing Count Three: Negligent Misrepresentation and

Count Four: Tortious Interference with Existing Contracts and Prospective Business

Relations asserted against him by FCStone Merchant Services, LLC (“Plaintiff”) for failure

to state a claim upon which relief could be granted. In support of his Motion, San Miguel

submits the following brief.

                         I.      STATEMENT OF THE ISSUES

     A. Plaintiff’s complaint has no allegations of tort injury or damages distinct and apart
        from alleged contractual damages sufficient to state a claim for negligent
        misrepresentation.

     B. Plaintiff’s complaint does not include allegations of extra-contractual actions or
        representations by San Miguel which give rise to an independent tort-based duty
     Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 2 of 16




       supporting a claim for negligent misrepresentation; therefore, Plaintiff fails to state
       a claim.

   C. Plaintiff’s complaint has no allegations that San Miguel, a principal of codefendant
      SGR Energy (“SGR”), could have only been acting on his personal interests (and
      not those of SGR) in his actions with a third party; therefore, Plaintiff’s allegations
      fail to state a claim against San Miguel for tortious interference with existing
      contracts and prospective business relationships.

                                    II.     SUMMARY

       Plaintiff fails to state a claim for negligent misrepresentation against San Miguel

because it fails to identify any tort injury or damages it suffered which are distinct or apart

from alleged contractual damages. Plaintiff fails to identify any action or representation

which were not made “on behalf of SGR” and, in fact, repeatedly notes San Miguel’s

representations were actually made “on behalf of SGR.” Because Plaintiff only alleges it

is owed contractually-related benefit-of-the-bargain damages related to the alleged

misrepresentations related to the MPSA, it fails to state a claim for negligent

misrepresentation.

       Additionally, to recover on a claim for negligent misrepresentation, Plaintiff must

identify a tort-based duty arising separate and apart from any contractual representations.

Again, Plaintiff fails to allege any representations San Miguel made which were made on

his own behalf, as opposed to those Plaintiff acknowledges were made on the behalf of

SGR. Because Plaintiff fails to allege San Miguel owed Plaintiff a duty imposed by law

rather than by contract, Plaintiff fails to state a claim for negligent misrepresentation.

       Plaintiff fails to state a claim for tortious interference with Existing Contracts and

Prospective Business Relations because a principal of the contracting party generally




                                          Page 2 of 16
       Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 3 of 16




cannot interfere with the contracting party’s actual or prospective business relationships

with a third party. As CEO, San Miguel is a principal of SGR and Plaintiff fails to allege

any action of San Miguel which could have only have been motivated by personal interests

(at the expense of SGR’s interests) and which could not have been him acting within the

scope of his agency at the time of the alleged interference. Therefore, Plaintiff has failed

to allege facts sufficient to state a claim for tortious interference with existing contracts

and prospective business relations.

                             III.   FACTUAL BACKGROUND

         San Miguel is the Chief Executive Officer of SGR. See First Amended Complaint

[Doc. 14] at ¶12. Plaintiff and codefendant SGR entered into a Master Purchase and Sale

MPSA on September 3, 2019 (“MPSA” or “Agreement”) 1 to govern their crude and fuel

oil transactions. See First Amended Complaint [Doc. 14] at ¶13; see also MPSA, attached

by Plaintiff as Doc. 14-1, Exhibit 1 to Plaintiff’s Complaint.

         After Plaintiff and SGR completed several successful transactions pursuant to the

MPSA, a dispute arose between the parties related to two voyages transporting crude and/or

fuel oil from Port Comfort, Texas to the port of Baranquilla, Columbia.

         On October 27, 2020, Plaintiff filed suit against SGR and shipping contractor ST

Shipping & Transport PTE, Ltd (“STS”) related to the dispute. Doc. 1. Plaintiff alleged

one count of breach of contract against SGR. Id. at 11. Plaintiff concurrently sought

injunctive relief against STS. Id. at 11-14. Plaintiff did not sue San Miguel at that time.



1
    The MPSA is attached as Ex. 1 to the First Amended Complaint.


                                          Page 3 of 16
    Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 4 of 16




       On November 20, 2020, SGR answered Plaintiff’s Complaint and denied breaching

the MPSA. Doc. 8. On the same day, STS filed a Motion to Dismiss Plaintiff’s Complaint

based on multiple grounds. Doc. 9. Pursuant to Federal Rule of Civil Procedure 15,

Plaintiff was therefore permitted to amend its complaint. On December 11, 2020, Plaintiff

filed its First Amended Complaint (“Complaint” or “Doc. 14”) and, for the first time,

asserted a claim of negligent misrepresentation against SGR and San Miguel, as well as a

separate claim of tortious interference against San Miguel alone. Doc. 14, at 23-26.

       In its amended Complaint, Plaintiff made multiple new allegations against SGR and

San Miguel and attempted to use those allegations to state a claim for negligent

misrepresentation. Plaintiff explicitly acknowledged that San Miguel’s representations

were made on behalf of SGR. See, e.g., Doc. 14 at ¶¶ 109, 147; see also, e.g., id. at ¶¶ 103-

107, 115, 125, 127, 129, 157-166 (alleging “SGR and San Miguel” “represented,”

“assured,” “made representations,” “advised,” “provided…false information.”) Plaintiff

never alleges that San Miguel made any representation on his own behalf which was not

also a representation made by SGR related to the MPSA.

       Further, in the amended Complaint, Plaintiff made new allegations related to leased

tank agreements which SGR and Plaintiff had with third parties Midstream Texas

Ingleside, LLC (“MTI”) and Texas Flow Tankage, LLC (“TFT”). Doc. 14 at ¶¶ 94 to 135.

Plaintiff then alleged that San Miguel, the acknowledged CEO of SGR, tortiously

interfered with SGR’s relationship with MTI and TFT but failed to allege that any action

of San Miguel was motivated solely for San Miguel’s own personal benefit or that it was

not within the scope of his role as CEO of SGR. Because Plaintiff’s allegations as to San


                                        Page 4 of 16
     Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 5 of 16




Miguel fail to state a prima facie claim for either negligent misrepresentation or tortious

interference, this motion to dismiss followed.

                       IV.    ARGUMENT AND AUTHORITIES

       Codefendant SGR previously articulated the standards considered for motions to

dismiss for failure to state a claim in SGR’s Motion to Dismiss Pursuant to Fed. R. Civ. P

12 filed on December 23, 2020 in this proceeding. Doc. 18 at § III, pages 3 to 5. Because

of the unity of identity between SGR and its CEO San Miguel for the purposes of this

dispute, and for the purpose of judicial efficiency and the avoidance of redundancy, San

Miguel adopts the standards set forth in SGR’s motion related to motions to dismiss

pursuant to Federal Rule 12 as if set forth in full herein.

A.     Failure to State a Claim for Negligent Misrepresentation

           1. The Elements Of A Cause Of Action For Negligent Misrepresentation.

       “The elements of a cause of action for [negligent misrepresentation] are: (1) the
       representation is made by a defendant in the course of his business, or in a
       transaction in which he has a pecuniary interest; (2) the defendant supplies ‘false
       information’ for the guidance of others in their business; (3) the defendant did
       not exercise reasonable care or competence in obtaining or communicating the
       information; and (4) the plaintiff suffers pecuniary loss by justifiably relying on
       the representation.”

Stolts v. Wells Fargo Bank, NA, 31 F. Supp. 3d 876, 882 (S.D. Tex. 2014) (Hanen, J.)

(citing Henry Schein, Inc. v. Stromboe, 102 S.W.3d 675, 686 (Tex. 2003).

           2. Plaintiff Fails To State A Claim For Negligent Misrepresentation
              Because It Fails To Allege Any Independent Injury Apart From
              Contractual Damages.

       In the First Amended Complaint, the following allegations are made:




                                         Page 5 of 16
     Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 6 of 16




             157. SGR and San Miguel made representations related to SGR’s
       payment and subsequent nonpayment under the [MPSA] and related to potential
       buyers of the Commodity.

Doc. 14 at ¶157. This allegation is followed by five paragraphs alleging misrepresentations

by San Miguel and SGR regarding payments due under the MPSA. Id. at ¶¶ 158-162.

       These claims are followed by allegations related to the quality of crude oil sold to

Plaintiff under the MPSA:

              163. San Miguel and SGR further made representations with respect to
       the quality of the crude oil procured and delivered to the TFT and MTI Leased
       Tanks.

Id. at ¶163. This allegation is followed by four paragraphs alleging misrepresentations by

San Miguel and SGR as to the quality of the crude oil sold to Plaintiff under the MPSA.

Id. at ¶¶ 164-167.

       Therefore, all of Plaintiff’s claims with regard to negligent misrepresentation are

allegations that it did not receive the benefit of its bargain under the MPSA.

       The MPSA and the Confirmations of transactions obviously contain provisions

related to payments due under that MPSA. See Exs. 1, 2, 3 and 4 to First Amended

Complaint [Doc. 14].2 Plaintiff alleges a breach of these provisions. See First Amended

Complaint at ¶ 15 and ¶¶ 31-37 .

       The MPSA also contains provisions related to the quality of the Commodity sold by




2
  Section 2.4(a) of the MPSA (Ex. 14-1) covers forward sales of the Commodity from Plaintiff to
SGR pursuant to Confirmations and provides for remedies under Article 7 if Customer fails to
purchase the Commodity according to the Confirmation at the Transaction Sale Price. Plaintiff
alleges a breach of these provisions. See First Amended Complaint at ¶ 15 and ¶¶ 31-37 [Doc.
14].


                                         Page 6 of 16
     Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 7 of 16




Customer to Plaintiff. Doc. 14-1, MPSA at Sections 2.3(e), 3.1, 3.2, 3.4, and 6.1(c), (d)

and (e). The MPSA provides that the Customer warrants and represents that the

Commodity will be merchantable and meet “the specifications in the Confirmation and for

sale under the Applicable Laws, and acceptable industry rules and practices, including …

Applicable Trade Rules.” Doc. 14-1, MPSA at Article 3, Section 3.1.3

       Plaintiff fails to allege any representation made by SGR’s CEO San Miguel which

(1) was not made on behalf of SGR, (2) was made outside of the text of the MPSA, or

(3) differed from any representation in the MPSA. Furthermore, Plaintiff fails to allege

any damages arising from any San Miguel representation which differ from the damages it

claims resulted from the alleged SGR breach of contract.

       Plaintiff’s claim for negligent misrepresentation fails for lack of the identification

of any independent injury—separate from an injury arising from the breach of the parties’

contract. Tex. Drain Techs., Inc. v. Centennial Contractors Enters., No. H-14-3298, 2015

U.S. Dist. LEXIS 88057, at *7 (S.D. Tex. 2015) (citing D.S.A., Inc. v. Hillsboro Indep.

Sch. Dist., 973 S.W.2d 662, 663-64 (Tex. 1998)) see also Montemayor v. State Farm

Lloyds, Civil Action No. 1:15-cv-173, 2016 U.S. Dist. LEXIS 137235, at *10 (S.D. Tex.

2016) (Hanen, J.) (granting summary judgment on claims of negligent misrepresentation

where plaintiff presented no evidence of an independent injury). Unlike claims arising

from fraud, the benefit-of-the-bargain measure of damages is not available for a claim of

negligent misrepresentation. Curtis v. Cerner Corp., No. 7:19-cv-00417, 2020 U.S. Dist.


3
 The Applicable Trade Rules are the standards of practice of the American Petroleum Institute and
the American Society for Testing and Materials (ASTM). Ex. 14-1, MPSA at Section 3.1.


                                          Page 7 of 16
     Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 8 of 16




LEXIS 152899, at *41 (S.D. Tex. 2020) (citing D.S.A, Inc. 973 S.W.2d at 663-664).

Accordingly, if a negligent misrepresentation claim only seeks benefit-of-the-bargain

damages, instead of those damages permitted for negligent misrepresentation, (1) a plaintiff

cannot establish an independent injury that is distinct from the economic losses recoverable

under a breach of contract claim and (2) the economic loss rule bars any recovery of these

damages under the negligent misrepresentation claim. D.S.A, Inc., 973 S.W.2d at 664.

Repudiating the independent injury requirement for negligent misrepresentation claims

would potentially convert every contract interpretation dispute into a negligent

misrepresentation claim. Id.; see Sterling Chemicals., Inc. v. Texaco Inc., 259 S.W.3d 793,

798 (Tex. App.—Houston [1st Dist.] 2007, pet. denied).

       Undoubtedly, a principal of an organization may be personally liable for his own

tortious acts, even when acting in the course and scope of his employment, if the claims

were sufficient. Bates Energy Oil & Gas v. Complete Oilfield Servs., 361 F. Supp. 3d 633,

672 (W.D. Tex. 2019). However, where a chief executive officer makes no non-contractual

representation and a plaintiff alleges no non-contractual injury, the matter sounds

exclusively in contract, not in tort. See Agillion, Inc. v. Oliver, 114 S.W.3d 86, 91-92 (Tex.

App.—Austin 2003) (holding CEO’s representations did not differ from settlement

agreement language and plaintiff alleged no non-contractual damages.)

       Here, Plaintiff offers no allegations of damages flowing from CEO San Miguel’s

representations which differ from the damages allegedly flowing from the representations

of SGR contained in the MPSA. In its Complaint, Plaintiff FCStone alleges that its

damages result from San Miguel and SGR’s alleged misrepresentation regarding payment


                                        Page 8 of 16
     Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 9 of 16




for sales under the MPSA or that San Miguel and SGR misrepresented the quality of the

Commodity and that Plaintiff paid SGR too much for “subgrade domestic crude oil

product” purchased pursuant to the parties’ agreement. Plaintiff does not allege any other

damages resulting from the supposed misrepresentations. Therefore, Plaintiff alleges that

it did not receive the benefit of its bargain under the MPSA. Because this measure of

damage is not recoverable upon a claim of negligent misrepresentation, Plaintiff failed to

allege any independent injury which will support its cause of action; the Court should

dismiss Plaintiff’s negligent misrepresentation cause of action for failure to state a claim.

          3. Plaintiff Fails To State A Claim For Negligent Misrepresentation
             Because It Fails To Identify A Non-Contractual Duty Owed By San
             Miguel To Plaintiff.

       “In order for a tort duty to arise out of a contractual duty,… the tort liability must arise

‘independent of the fact that a contract exists between the parties.’” Matagorda Ventures v.

Travelers Lloyds Ins. Co., 203 F. Supp. 2d 704, 719 (S.D. Tex. 2000) (citing Higginbotham

v. State Farm Mut. Auto. Ins. Co., 103 F.3d 456, 460 (5th Cir. 1997)) (Rosenthal, J.). To

sustain a claim for negligent misrepresentation, “the defendant must breach a duty imposed

by law rather than by contract.” Barraza v. Bank of Am., N.A., No. EP-12-CV-35-KC, 2012

U.S. Dist. LEXIS 196799, at *35 (W.D. Tex. 2012) (quoting Formosa Plastics Corp. USA

v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 45 (Tex. 1998)).

       “Under Texas’s economic loss rule, … no duty in tort exists when plaintiffs have

suffered only economic losses. Therefore in Texas, the economic loss rule bars plaintiffs

from ‘recover[ing] economic losses resulting from a defective product based on a negligence




                                          Page 9 of 16
    Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 10 of 16




theory.’” Memorial Hospital Healthcare System, Inc. v. Eurocopter Deutschland, GMBH,

524 F.3d 676, 678 (5th Cir. 2008).

       Thus, any duties related to quality of the Commodity arise from the Agreement and

not as a result of an independent duty on the part of San Miguel.

       San Miguel was the signatory on behalf of SGR in the MPSA with Plaintiff.

Plaintiff alleges that “SGR and San Miguel[ ] represent[ed] and promis[ed] to make

payment under the MPSA.” Doc. 14, at ¶160; see also ¶34 (representation of timely

payment). This allegation presents no extra-contractual representation by San Miguel or

SGR which would create an independent duty owed to Plaintiff. See Matagorda Ventures,

203 F. Supp. 2d at 719.

       Plaintiff alleges that “SGR and San Miguel assured” Plaintiff that the product it

would receive was of “industry standard quality.” Doc. 14, at ¶104; 125; 163. Plaintiff

alleges that they collectively make claims that the quality of the Commodity was

misrepresented. Id. at ¶¶ 163-167. These representations are made in the MPSA, and are

not extra-contractual representations, and, therefore, do not create an independent duty

owed by San Miguel to Plaintiff. MPSA at §3.2 (product to be of Merchantable Quality).

To hold otherwise as to SGR’s CEO San Miguel would create an independent tort on the

part of the signatory of any company entering into a contract.

       Plaintiff alleges that the product it received pursuant to the MPSA did not conform

to the contract specifications (“subgrade”) and, therefore, was of lower value than what is

paid for. Doc. 14, at ¶167. None of these allegations identify an extra-contractual

representation supposedly made by San Miguel which would create an independent duty


                                       Page 10 of 16
    Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 11 of 16




on the part of San Miguel and support a cause of action for negligent misrepresentation.

See Barraza, 2012 U.S. Dist. LEXIS 196799, at *35. Moreover, Plaintiff’s allegations

about the deficient quality of petroleum products delivered pursuant to the MPSA cannot,

as a matter of law, create an independent duty owed by San Miguel to Plaintiff which would

support a claim for negligent misrepresentation. See Eurocopter Deutschland, GMBH, 524

F.3d at 678. Plaintiff makes no allegations that SGR’s actions differ from San Miguel’s.

Any common cause of action, like negligent misrepresentation, rests on supposed common

facts; none of those facts involve extra-contractual actions by either SGR or San Miguel.

       Because Plaintiff has failed to allege an extra-contractual misrepresentation by SGR

CEO Tommy San Miguel which would create an independent duty to Plaintiff, and because

Plaintiff’s damages allegations present only claims barred by the Economic Loss Rule

(therefore no duty can arise), Plaintiff fails to state a claim for negligent misrepresentation.

           4. Plaintiff Fails To State A Claim For Negligent Misrepresentation
              Because Representations Of Potential Future Performance Will Not
              Support A Cause Of Action.

       In Plaintiff’s First Amended Complaint, Plaintiff alleges that “San Miguel, on behalf

of SGR, has represented to Plaintiff on numerous occasions that he had potential buyers

with respect to the Commodity onboard the Vessel.” Doc. 14, at ¶147.

       “Negligent misrepresentation must relate to a ‘statement of existing fact rather than

a promise of future conduct.’” Stolts v. Wells Fargo Bank, NA, 31 F. Supp. 3d 876, 882

n.5 (S.D. Tex. 2014) (Hanen, J.) (citing Scherer v. Angell, 253 S.W.3d 777, 781 (Tex. App.

2007)). “A promise to do or refrain from doing an act in the future is not actionable [for




                                         Page 11 of 16
     Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 12 of 16




negligent misrepresentation] because it does not concern an existing fact.” Sgroe v. Wells

Fargo Bank, N.A., 941 F. Supp. 2d 731 (E.D. Tex. 2013).

       Plaintiff’s allegations regarding undetermined, “potential” purchasers are not

representations about existing facts and, therefore, will not support a claim for negligent

misrepresentation.    Moreover, Plaintiff fails to allege that San Miguel made such

representation at the time it entered the MPSA in September 2019. Instead, Plaintiff alleges

that any such representation was made related to voyages occurring in 2020. Doc. 14 at

147. Furthermore, Plaintiff fails to allege that any damage resulted from SGR or San

Miguel’s alleged representations about the existence of “potential buyers.” Because

Plaintiff fails to allege a representation regarding an existing fact rather than a promise of

a future performance, Plaintiff fails to state a claim for negligent misrepresentation.

B.     Failure to State a Claim for Tortious Interference with Existing Contract or
       Prospective Business Relations

          1. The Elements of a Claim for Tortious Interference

       To establish tortious interference with a prospective business relationship, a
       plaintiff must prove (i) a reasonable probability that the plaintiff would have
       entered into a business relationship; (ii) an independently tortious or unlawful
       act by the defendant that prevented the relationship from occurring; (iii) the
       defendant did such act with a conscious desire to prevent the relationship from
       occurring or the defendant knew the interference was certain or substantially
       certain to occur as a result of the conduct; and (iv) the plaintiff suffered actual
       harm or damages as a result of the defendant’s interference.

Corrosion Prevention Techs. LLC v. Hatle, No. 4:20-CV-2201, 2020 U.S. Dist. LEXIS

196742, at *10-11 (S.D. Tex. 2020) (Hanen, J.) (emphasis added).

       To state a claim for tortious interference [with an existing contract, a plaintiff]
       must establish: “(1) the existence of a contract subject to interference, (2) the
       occurrence of an act of interference that was willful and intentional, (3) the act


                                        Page 12 of 16
    Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 13 of 16




       was a proximate cause of the plaintiff’s damage, and (4) actual damage or loss
       occurred.” Holloway v. Skinner, 898 S.W.2d 793, 795-96 (Tex. 1995). “The
       second element of this cause of action is of particular importance when the
       defendant serves the dual roles of the corporate agent and the third party who
       allegedly induces the corporation’s breach.” Id. at 796. Because a party cannot
       tortiously interfere with its own contract, [a plaintiff] “must show that the
       defendant[s] acted in a fashion so contrary to the corporation’s best interests that
       [their] actions could only have been motivated by personal interests.” Id. Mixed
       motives will not suffice. See ACS Inv’rs, Inc. v. McLaughlin, 943 S.W.2d 426,
       432 (Tex. 1997). Moreover, if [the corporate defendant] fails to complain about
       the individual defendants’ actions, they have not acted contrary to [the corporate
       defendant’s] interests. See Powell Indus., Inc. v. Allen, 985 S.W.2d 455, 457
       (Tex. 1998).

Udeigwe v. Tex. Tech Univ., 733 F. App’x 788, 793-94 (5th Cir. 2018); see also ASARCO

LLC v. Ams. Mining Corp., 382 B.R. 49, 79 n.25 (S.D. Tex. 2007) (“Holloway was a case

dealing with tortious interference in which the court held that the plaintiff must show that

the defendant acted in a fashion ‘. . . so contrary to the corporation’s best interest that his

actions could only have been motivated by personal interest.’”) (Hanen, J.)

           2. Plaintiff fails to state a claim for tortious interference with existing
              contracts or prospective business relations because it fails to
              demonstrate SGR’s CEO San Miguel could interfere with SGR’s own
              contract.

       Defendant San Miguel is the CEO of co-defendant SGR. See First Amended

Complaint [Doc. 14] at ¶12. As a general rule, the actions of a corporate agent on behalf

of the corporation are deemed the corporation’s acts. Holloway, 898 S.W.2d at 795. By

definition, a party to a contract cannot tortiously interfere with his or her own contract, and

a party to a business relationship cannot tortiously interfere with him or herself. Martin v.

Kroger Co., 65 F. Supp. 2d 516, 561-62 (S.D. Tex. 1999), aff’d, 224 F.3d 765 (5th Cir.

2000). Only a third party who is an outsider to the business relationship can be liable for



                                          Page 13 of 16
    Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 14 of 16




tortious interference. Mora v. Koy, No. H-12-3211, 2013 U.S. Dist. LEXIS 73352, at *17-

18 (S.D. Tex. 2013). Furthermore, an agent cannot be held to have acted against the

principal’s interests unless the principal has objected. Powell Indus., Inc. v. Allen, 985

S.W.2d 455, 457 (Tex. 1998) (per curiam).

       To survive a motion to dismiss for failure to state a claim for tortious interference

with existing or prospective business relations, a plaintiff must “allege facts sufficient to

demonstrate that the individual defendants were solely motivated by personal interests with

respect to their actions.” Udeigwe, 733 F. App’x at 794; see also ASARCO LLC, 382 B.R.

49, 79 n.25 (“actions could only have been motivated by personal interest.”) (emphasis

added.) This applies equally to tortious interference with existing contracts or prospective

business relations. Compare Holloway, 898 S.W.2d at 797 with Morgan Stanley & Co. v.

Tex. Oil Co., 958 S.W.2d 178, 180 (Tex. 1997). Stated differently, a plaintiff must allege

that self-interest was the defendant’s exclusive motivation.

       Here, Plaintiff FMS fails to make a single allegation that defendant San Miguel’s

complained-of actions were self-motivated. In fact, Plaintiff repeatedly acknowledges his

actions were “on behalf of” SGR. Moreover, Plaintiff makes no allegation that SGR

complained or objected to San Miguel’s actions. See Powell Indus., Inc., 985 S.W.2d 455,

457. Therefore, Plaintiff has failed to allege sufficient facts to withstand a motion to dismiss

for failure to state a claim for tortious interference and the Court should grant this motion.

                                   V.     CONCLUSION

       Plaintiff’s First Amended Complaint fails to state a claim of negligent

misrepresentation against Defendant Thomas San Miguel because it fails to allege


                                         Page 14 of 16
    Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 15 of 16




independent tort-based damages and fails to identify any independent, non-contractual duty

allegedly owed by SGR to Plaintiff. Plaintiff further fails to state a claim for tortious

interference against San Miguel because it fails to allege San Miguel’s actions (while acting

as CEO of SGR) were exclusively self-motivated. Because Plaintiff fails to state a claim

for either negligent misrepresentation or tortious interference, Defendant Thomas San

Miguel respectfully requests this Court grant his Motion to Dismiss Plaintiff’s claims

against him and for any further and other such relief to which he may show himself entitled.

                                          Respectfully submitted,

                                          MUNSCH HARDT KOPF & HARR, PC

                                          By: /s/ D. Mitchell McFarland
                                             D. Mitchell McFarland
                                             State Bar No. 13597700
                                             Federal ID No. 2379
                                             J. Mark Deaton
                                             State Bar No. 24069588
                                             Federal ID No. 1094927
                                             Houston, Texas 77002
                                             Telephone: (713) 222-1470
                                             Facsimile: (713) 222-1475
                                             Email: mmcfarland@munsch.com
                                             Email: mdeaton@munsch.com

                                          ATTORNEYS FOR DEFENDANTS SGR
                                          ENERGY, INC.

February 15, 2021
Houston, Texas



                          CERTIFICATE OF CONFERENCE

       On February 12, 2021, I conferred with Mr. Miles Indest, counsel for Plaintiff, by
email regarding the specific defects identified in this Motion. After an opportunity to


                                       Page 15 of 16
      Case 4:20-cv-03693 Document 31 Filed on 02/15/21 in TXSD Page 16 of 16




discuss the matter, Mr. Indest stated that Plaintiff was opposed to the Motion and a
resolution would not be possible without the Court’s assistance.


                                                /s/ J. Mark Deaton
                                                J. Mark Deaton



                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing was served upon the
following counsel of record on February 15, 2021 pursuant to the Federal and Local Rules
of Civil Procedure:

          Yasser A. Madrid
          Miles O. Indest
          MCGUIREWOODS LLP
          600 Travis Street, Suite 7500
          Houston, Texas 77002

          Addison E. Fontein
          MCGUIREWOODS LLP
          2000 McKinney Ave., Suite 1400
          Dallas, Texas 75201


                                                /s/ D. Mitchell McFarland
                                                D. Mitchell McFarland




                                          Page 16 of 16
4844-1132-3868v.6 .
